Title: From John Quincy Adams to George A. Otis, 24 August 1817
From: Adams, John Quincy
To: Otis, George A.


				
					Dear Sir.
					Quincy 24th: August 1817.
				
				Of your qualifications for filling with honour to yourself and credit to your Country any Consular Situation in Europe to which you might be appointed, I am so well assured from the personal knowledge which I am happy to have had the  opportunity of obtaining, and the fairness and respectability of your character, that no reference to the testimony of any other person can be necessary. Of not merely my willingness but of my earnest wish to serve you in any object which may be convenient or agreeable to you I pray you to be assured. But with regard to the Consulate at Amsterdam, I must in candour apprize you that two applications had come to my knowledge before I received your Letter which scarce leave me at liberty to consider the Office as vacant—I should also say that with respect to the recommendation by me of any person to the Presidents nomination to Office I have considered it my duty to forbear taking any measure of that nature until I should be in the regular discharge of my own official duties, at WashingtonWith much Respect & Esteem, I am Dear Sir / Your very obedt. Servt.
				
					
				
				
			